DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/20/2020 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection based on Uy et al. (US 20150049750 A1) in view of Chechani (US 20160373963 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al. (US 20150049750 A1) in view of Chechani (US 20160373963 A1) .
For claim 1, Uy discloses An installation computer device for connecting a pool device or spa device to a local area network (see para. 0039; memory of computer 46 that holds / stores 
at least one memory device configured to store a configuration file (see para. 0039; memory of computer 46 that holds / stores the configuration files for the WiFi settings, wherein official notice is taken that a computer contains a storage device containing memory (i.e “installation computer device “ containing a “memory device”), wherein
the installation computer device configures and modifies a wireless access point or wireless router by sending the configuration file to the wireless access point or wireless router (see para. 0039; the memory of computer 46 (“installation device”) holding storing the Wifi configuration is transmitted via the computer 46 / USB interface to the device 18 (fig. 1) to configure it, which is an access point to other wireless devices as stated in para. 0042, 0044); 

and the configuration file includes written instruction and data that are executable by the wireless access point or wireless router to configure of modify the wireless access point or wireless router in order to enable a pool device or spa device to connect to the local area network when the pool device or spa device is connected to the host device ( para. 0039; the memory of computer 46 holding/ storing the Wifi configuration is transmitted via the computer 46 / USB interface (“when the pool device or spa device is connected to the host device”) to the device 18 (fig. 1) which is an access point to other wireless devices as stated in para. 0042, 0044 and which 

Uy does not discloses the installation computer device is configured to establish a connection with the wireless access point or wireless router using  a host computer device as an intermediary in a pathway between the installation computer device and the wireless access point or wireless router,
the installation computer device is configured to send the configuration file to the wireless access point or wireless router via the connection established between the installation computer device and the wireless access point or wireless router through the pathway that includes the host computer device; 
the installation computer device and the host computer device are separate computer devices;


In analogous art, Chechani discloses the installation computer device (see fig. 2, 230 para. 0031-32; Access point controller (AC, which is specifically shown in fig. 3; 300;)is configured to establish a connection with the wireless access point or wireless router  (see fig. 2, 230 and AP 250/260; para.  0036-37, the AC 230 (“installation computer device”) is configured / programmed to imitate and perform tracing, transmitting to and receiving communication from movable AP 250/260 as in fig. 2)
 using  a host computer device (see fig. 2; any fixed AP210a-e and / or mesh network clients 220) as an intermediary in a pathway between the installation computer device and the wireless access point or wireless router (see fig. 2, 210a-e, 220, 230, 250/260; para. 0033,  0036-37, the AC 230 (“installation computer device”) communicates with movable AP 250/260 through fixed AP210a-e and / or mesh network clients 220 (wherein either are considered “host computer device”)

the installation computer device (see fig. 3, 300) is configured to send the configuration file to the wireless access point or wireless router via the connection established between the installation computer device and the wireless access point or wireless router through the pathway that includes the host computer device (see fig. 2; para.  0036, 0040, 0049, the AC 230 (“the installation computer device”) pushes an AP / network profile (“configuration file”) to the movable AP 250/260 through fixed AP210a-e and / or mesh network clients 220 (wherein either are considered “host computer device”))
the installation computer device and the host computer device are separate computer devices (see fig. 2; and para. 0028; AC 230, and AP210a-e and / or mesh network clients 220 are separate devices);


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Uy by using the above recited features, as taught by Chechani, in order to provide an automatically deployed wireless network that can meet the needs of WiFi users and provide more stable and flexible services to the users. (see Chechani sections 0005).



For claim 3, the combination of Uy and Chechani, specifically Uy discloses wherein the pool or spa device is a light (see para. 0029; spa equipment can be a light), a sound system, a speaker device, a deck-based water flow device, a non-deck-based water flow device, a water treatment system device, a valve, a valve actuator, or an under water projection device.

For claim 4, the combination of Uy and Chechani, specifically Uy discloses wherein the host computer device includes one or more processors, one or more computer device, one or more memory devices, firmware, or software (see para. 0039-40; computer 46; official notice is taken that a computer contains a processor or memory) .

For claim 6, the combination of Uy and Chechani, specifically Uy discloses wherein the installation computer device is configured to push the configuration file to the wireless access point or wireless router (see para. 0039; the memory of computer 46 holding/ storing the Wifi configuration is transmitted (“push”) via the computer 46 / USB interface to the device 18 (fig. 1) which is an access point to other wireless devices as stated in para. 0042, 0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOTCHKISS; Adam et al.	US 20170272507 A1	CLAIMING NETWORK DEVICES FOR A HOME NETWORK IN A DISTRIBUTED WI-FI NETWORK
Huber; Kurt Donald et al.	US 20090286510 A1	LOCATION-BASED SERVICES IN A FEMTOCELL NETWORK
JENG; Evan et al.	US 20170272928 A1	SYSTEMS AND METHODS FOR CHANGING TOPOLOGY AND FIRMWARE IN DISTRIBUTED WI-FI NETWORKS
KLEIN; DAVID E.	US 20140321444 A1	WIRELESS LOCAL COMMUNICATION SYSTEMS AND METHODS FROM WAN FALLBACK

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UN C CHO/Supervisory Patent Examiner, Art Unit 2413